Name: 2002/79/EC: Commission Decision of 4 February 2002 imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China (Text with EEA relevance) (notified under document number C(2002) 385)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  Asia and Oceania;  plant product;  health;  tariff policy;  international trade
 Date Published: 2002-02-05

 Avis juridique important|32002D00792002/79/EC: Commission Decision of 4 February 2002 imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China (Text with EEA relevance) (notified under document number C(2002) 385) Official Journal L 034 , 05/02/2002 P. 0021 - 0025Commission Decisionof 4 February 2002imposing special conditions on the import of peanuts and certain products derived from peanuts originating in or consigned from China(notified under document number C(2002) 385)(Text with EEA relevance)(2002/79/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1) and in particular Article 10(1) thereof,Whereas:(1) Peanuts originating in or consigned from China have been found to be, in many cases, contaminated with excessive levels of aflatoxin B1 and total aflatoxin.(2) The Scientific Committee for Food has noted that aflatoxin B1, even at extremely low levels, causes cancer of the liver and in addition is genotoxic.(3) Commission Regulation (EC) No 194/97 of 31 January 1997 setting maximum levels for certain contaminants in foodstuffs(2), as last amended by Regulation (EC) No 1566/1999(3), sets maximum levels for certain contaminants and in particular aflatoxins in foodstuffs. These limits have been considerably exceeded in samples of peanuts originating in or consigned from China.(4) This constitutes a serious threat to public health within the Community and it is therefore imperative to adopt protective measures at Community level.(5) A mission was carried out by the European Commission's Food and Veterinary Office (FVO) in China from 8 to 21 May 2001 to assess the control systems in place to prevent aflatoxin contamination in peanuts intended for export to the European Community. The mission revealed, inter alia, that the control over aflatoxins in peanuts is minimal in production or general processing. Deficiencies in laboratory performance were also observed. It is therefore appropriate to subject peanuts or products derived from peanuts originating in or consigned from China to special conditions to provide a high level of protection to public health.(6) It is necessary that peanuts and products derived from peanuts have been produced, sorted, handled, processed, packaged and transported following good hygiene practices. It is necessary to establish the levels of aflatoxin B1 and total aflatoxin in samples taken from the consignment immediately prior to leaving China.(7) The Chinese authorities should provide documentary evidence to accompany each consignment of peanuts originating in or consigned from China, relating to the conditions of production, sorting, handling, processing, packaging and transport, as well as the results of laboratory analysis of the consignment for levels of aflatoxin B1 and total aflatoxin.(8) From the findings of the abovementioned mission, it can be concluded that the Chinese authorities cannot ensure currently dependable analytical results or guarantee lot integrity in respect of certification. Therefore, the reliability of any certificate issued for peanuts originating from China raises serious doubts with regard to its reliability.(9) It is therefore necessary in order to safeguard public health that all lots of peanuts originating in or consigned from China, imported in the European Community, are subjected to sampling and analysis for their aflatoxin level by the competent authority of the importing Member State prior to release onto the market. Given that this measure has a serious impact on the control resources of the Member States, the results of this measure will be evaluated after a short period of time and the measures amended if appropriate.(10) The Standing Committee for Foodstuffs has been consulted on 2 April 2001 and on 19 July 2001,HAS ADOPTED THIS DECISION:Article 11. Member States may not import products falling in any of the following categories originating in or consigned from China, which are intended for human consumption or to be used as an ingredient in foodstuffs, unless the consignment is accompanied by the results of official sampling and analysis, and by the health certificate in Annex I completed, signed and verified by a representative of the State Administration for Entry-Exit inspection and Quarantine of the People's Republic of China:- peanuts falling within CN code 1202 10 90 or 1202 20 00,- peanuts falling within CN code 2008 11 94 (in immediate packs of a net content exceeding 1 kg) or 2008 11 98 (in immediate packs of a net content not exceeding 1 kg),- roasted peanuts falling within CN codes 2008 11 92 (in immediate packs of a net content exceeding 1 kg) or 2008 11 96 (in immediate packs of a net content not exceeding 1 kg).2. Consignments may only be imported into the Community through one of the points of entry listed in Annex II.3. Each consignment shall be identified with a code, which corresponds to the code on the health certificate and on the accompanying report containing the result of the official sampling and analysis referred to in paragraph 1.4. The Competent Authorities in each Member State shall ensure that imported peanuts originating in or consigned from China are subject to documentary checks to ensure that the requirement for the health certificate and sampling results referred to in paragraph 1 are complied with.5. Member States shall undertake sampling and analysis of each consignment of peanuts originating in or consigned from China for aflatoxin B1 and total aflatoxin before release onto the market from the port of entry into the Community, and shall inform the Commission of the results.Article 2This Decision shall be reviewed before 1 May 2002 at the latest, in order to assess whether the special conditions referred to in Article 1 provide a sufficient level of protection of public health within the Community. The review shall also assess whether there is a continuing need for the sampling and analysis of each consignment by the competent authority of the importing Member State.Article 3Member States shall take the measures necessary to comply with this Decision. They shall inform the Commission thereof.Article 4This Decision is addressed to the Member States.Done at Brussels, 4 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 31, 1.2.1997, p. 48.(3) OJ L 184, 17.7.1999, p. 17.ANNEX I>PIC FILE= "L_2002034EN.002302.TIF">ANNEX IIList of points of entry through which peanuts and products derived from peanuts originating in or consigned from China may be imported into the European Community>TABLE>